August 24, 2011 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL REPORTS JULY 2 ST. PETERSBURG, Fla. – In an effort to provide timely information to enable analysts and investors to stay better informed about the general trends in our major business segments, we are releasing selected operating statistics. Due to the limited nature of this data, a consistent correlation to earnings should not be assumed. “July operating results were solid given the uncertainty in the market caused by Congress’ inability to effectively deal with the debt ceiling,” stated CEO Paul Reilly. Securities commissions and fees were up 17 percent over last year’s July and down 1 percent over last month. On a daily basis, they were up 23 percent over last year’s July and up 9% over last month. The equity market decline late in the month impacted both assets under administration and assets under management. Nonetheless, commission and fee revenues have remained on a consistent pace aided by the majority of fee billings being based on balances at the beginning of the quarter. Total assets under administration were up 13 percent over last July and down 2.4 percent as compared to last month. Assets under management were up 25 percent over last year’s July and down 1 percent over last month as market declines were offset by strong net inflows. The number of lead managed deals was down in July in Capital Markets. Bank loan balances were flat with last month and credit quality continues to improve. “Despite all of the uncertainty, we anticipate continued strong results in the Private Client Group segment for the quarter. Capital Markets will be the most negatively impacted, although the backlog in Equity Capital Markets is healthy. As yields on fixed income securities remain at historic lows, the Fixed Income business remains challenging,” continued Reilly. “As we demonstrated during the 2008 and 2009 crisis, our business model can execute even during difficult economic times. We believe that our current economic fundamentals are much stronger today and we continue to focus on our future and the growth opportunities in the market.” About Raymond James Financial, Inc. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three principal wholly owned broker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd. have more than 5,400 financial advisors serving 2 million accounts in 2,400 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $271 billion, of which approximately $36 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2010 annual report on Form 10-K and the quarterly report on Form 10-Q for the quarters ended December 31, 2010, March 31, 2011 and June 30, 2011, which are available on RAYMONDJAMES.COM and SEC.GOV. July 2011 July 2010 June 2011 (20 business days) (21 business days) (22 business days) Securities commissions and fees (1) $ 179.9 mil. $153.3 mil. $ 181.9 mil. Total client assets under administration $ 271.4 bil. $ 240.9 bil. $ 278 bil. # of lead managed underwritings (2) 2 5 3 Financial assets under management (excluding Money Market Funds) (3) $ 36.2 bil. $ 29.0 bil $ 36.6 bil. Raymond James Bank total loans, net $ 6.3 bil. $ 6.1 bil. $ 6.3 bil. (1)Includes all securities commissions and fees generated by our financial advisors, both private client and institutional. (2)This is only one of several key revenue sources for the capital markets segment; other key revenue sources include institutional sales commissions, M&A and co-managed deals and transaction fees. (3)This is the primary revenue driver for the asset management segment. Investment advisory fees are based on a percentage of assets at either a single point in time within the quarter, typically the beginning or end of a quarter, or the “average daily” balances of assets under management. For more information, please contact Steve Hollister at 727-567-2824. Please visit the Raymond James Press Center at raymondjames.com/media.
